UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4359


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SALOMON PASILLAS ARIAS,     a/k/a   Mon Pacheco Ruis,      a/k/a
Salomon Pasillas-Arias,     a/k/a   Javier Dela-Cruz,      a/k/a
Salomon Pasillas,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00401-CCE-1)


Submitted:   January 31, 2013             Decided:   February 12, 2013


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Elizabeth
Choi, Third Year Law Student, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Salomon          Pasillas       Arias,        a       native        and       citizen      of

Mexico, pled guilty pursuant to a written plea agreement to one

count    of     illegal         reentry       of    a     deported          alien          after    being

convicted      of     a    felony      in     violation          of    8     U.S.C.         §§ 1326(a),

(b)(1)    (2006).              The    court       imposed       a     departure            or     variance

sentence of twenty-four months’ imprisonment.                                         Pasillas Arias

appeals,      contending         that       the     sentence          was    unreasonable.              We

affirm.

              This court reviews a sentence imposed by a district

court    for     reasonableness,              applying          “a     deferential              abuse-of-

discretion standard.”                 United States v. Rivera-Santana, 668 F.3d

95,   100      (4th       Cir.),      cert.        denied,       133        S.    Ct.       274    (2012)

(internal      quotation         marks       omitted).              The     first          step    in   our

review requires us to ensure that the district court did not

commit      significant              procedural          error,        such           as     improperly

calculating         the     guidelines            range,        failing          to     consider        the

factors       under       18     U.S.C.       § 3553(a)          (2006),          or        failing     to

adequately explain the sentence.                          United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009).                          We then review the sentence for

substantive reasonableness, taking into account the totality of

the circumstances.              See United States v. Strieper, 666 F.3d 288,

292, 295 (4th Cir. 2012).



                                                    2
             Pasillas          Arias      contends          that        the     court            erred

procedurally in departing upward based on an inadequate criminal

history     category           because     the       court       failed         to      use       the

step-by-step approach set forth in United States v. Rusher, 966

F.2d 868 (4th Cir. 1992), and jumped directly from a category

III to category V.               However, a sentencing court is under no

obligation        to    “incant      the    specific            language       used         in    the

guidelines, or go through a ritualistic exercise in which it

mechanically discusses each criminal history category or offense

level it rejects en route to the category or offense level that

it selects.”           Rivera-Santana, 668 F.3d at 104 (quoting United

States v. Dalton, 477 F.3d 195, 199 (4th Cir. 2007)).                                       Further,

even   if    the       sentencing       court       “failed      to     utilize         a    proper

incremental       analysis,       any    procedural         error       would      be       harmless

because     the       upward    variance    based          on    the    § 3553(a)           factors

justified the sentence imposed.”                    Id. at 104.

             Here       the    court     expressly         found       that     even        if    the

departure was not procedurally sound, the court “would still

vary upward to the same effect because of the deportations, the

repeated breaking of the law and the need to protect the public

from future crime.”             (J.A. 65).          We have held that a “resulting

sentence    is        procedurally       reasonable         [if]       the    district           court

adequately        explained       its      sentence         on     alternative              grounds

supporting        a    variance     sentence,         by    reference         to     18      U.S.C.

                                                3
§ 3553(a).”        United States v. Grubbs, 585 F.3d 793, 804 (4th

Cir. 2009).

             Here, the district court found that Pasillas Arias’

criminal history category was substantially underrepresented and

that category V was more appropriate, taking into account his

two    prior     deportations,         his    felony     death    by    motor            vehicle

conviction       after    repeated         speeding    and   traffic     offenses,           and

numerous uncounted misdemeanors and infractions.                             Because the

district     court       made   an    alternative       finding      that       a    variance

sentence     under   § 3553(a)         was     appropriate,      after       specifically

considering the nature and circumstances of the offense, the

prior deportations, the repeated breaking of the law and the

need to protect the public from future crime, we find that the

sentence was procedurally reasonable.

             Pasillas Arias next argues that his sentence, which

was eight months above the high end of the advisory guidelines

range,     was    substantively            unreasonable      given     the      mitigating

factors present in his case.                 A sentencing court must “impose a

sentence sufficient, but not greater than necessary, to comply

with   the     purposes     set      forth    in     [§ 3553(a)(2)].”               18    U.S.C.

§ 3553(a).         “Even        if    we     would    have   reached        a       different

sentencing result on our own, this fact alone is insufficient to

justify    reversal       of    the    district       court.”     United            States    v.



                                              4
Pauley, 511 F.3d 468, 474 (4th Cir. 2007) (internal quotation

marks omitted).

              The    district      court    considered          arguments       from     the

parties        addressing          both       mitigating          and          aggravating

circumstances, and specifically noted Pasillas Arias’ repeated

deportations, repeated violations of the law, and the need to

protect      the     public.        The    court        observed        that    the     many

misdemeanors and infractions were not accounted for in Pasillas

Arias’    original      sentence      calculation,        and    that     the     list   of

traffic      violations     eventually      led    to    a   conviction         of    felony

death by motor vehicle involving alcohol.                       The court emphasized

the need to protect the public from future criminal activity.

As   such,    we    find    that   the    court   sufficiently          referenced       the

§ 3553(a) factors, and conclude that the resulting sentence was

substantively reasonable.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented        in    the    materials

before    this      court   and    argument     would    not     aid    the    decisional

process.

                                                                                  AFFIRMED




                                            5